Citation Nr: 0614430	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

The veteran served on active duty from January 1972 to 
January 1975.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board remanded the case in April 2005, in part to 
schedule the veteran for a VA compensation and pension (C&P) 
examination.  The veteran failed to appear for the 
examination that was scheduled for August 17, 2005.  Evidence 
of record includes an October 2005 statement in support of 
claim, which was received by the RO prior to the 
certification of the appeal to the Board, in which the 
veteran indicates that he went out of town on August 13, 2005 
-- before receiving a letter postmarked August 11, 2005 
informing him that he had been scheduled for an examination - 
and returned home the evening of August 17, 2005 - the day 
the examination had been scheduled - and that he 
unsuccessfully attempted to reschedule the examination.  See 
October 2005 statement in support of claim.  The claims 
folder does not contain a copy of the letter scheduling the 
examination, referred to by the veteran.  

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  See 38 C.F.R. § 3.655(a) (2005).  The veteran 
was informed of these regulatory provisions by the Board's 
April 2005 decision.  The Board finds that the veteran was 
unable to attend his scheduled examination for good cause, as 
he had been out of town when the letter informing him of the 
scheduled examination arrived in the mail.  

In light of the foregoing, the claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for the following actions:


1.  Schedule the veteran for another C&P 
orthopedic examination to determine the 
current extent of his service-connected 
low back disability.  Any necessary tests 
should be conducted.  Range-of-motion 
test findings (lumbar, cervical, and 
thoracolumbar spine), as well as 
neurological impairment, incapacitating 
episodes, or other special circumstances 
concerning this veteran's low back 
disability that particularly impair the 
veteran functionally, if any, should be 
discussed.  It is specifically noted that 
this examination is being ordered so that 
its findings provide sufficient bases to 
evaluate the extent of disability under 
old and new spine rating criteria.  The 
claims folder and a copy of this remand 
should be available to the examiner.

2.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, issue a SSOC and give the 
veteran and his representative an 
appropriate amount of time to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
